Per Curiam: This is a mandamus proceeding begun in the circuit court of Cook county July 8, 1898, by appellee, to compel appellant to accept a certain package of merchandise for transportation from Chicago to Pine Bluff, Arkansas, upon the payment of forty-five cents, averred to be the usual rate for such transportation, and to issue to the relator a bill of lading with a revenue stamp of one cent attached. The answer, among other things, denied that forty-five cents was the usual and regular charge for such transportation, but averred that since July 1, 1898, such charges have been forty-five cents plus the amount of one cent, being the cost of the United States internal revenue stamp required to be affixed to the bill of lading therefor. On the hearing in the circuit court a peremptory writ of mandamus was awarded as prayed, which judgment and order have been affirmed by the Appellate Court for the First District. The express company prosecutes this appeal. The controversy between the parties is as to which of them shall pay for the one cent revenue stamp required by the act of Congress approved June 13, 1898, to be affixed to bills of lading or receipts issued to shippers by express companies. Since the submission of the case the Supreme Court of the United States has twice decided the question in favor of the contention of appellant and ■ contrary to the decisions of the circuit and Appellate Courts. (American Express Co. v. Michigan, 177 U. S. 404; Crawford v. Hubbell, 177 id. 419.) These decisions are decisive of the issues here involved and binding upon this court. The judgments of the circuit and Appellate Courts will accordingly be reversed. Judgment reversed.